Citation Nr: 0119598	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  99-04 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
seizure disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to March 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In addition to the testimony given before the undersigned at 
the RO in May 2001, the veteran also testified at a Board 
hearing on December 7, 2000.  However, the tape from the 
prior Board hearing has been lost and no hearing transcript 
from that proceeding is available for review.  The veteran's 
case has been assigned to a panel of three Board Members, to 
include the Member who conducted the hearing in December 2000 
and the Member who conducted the hearing in May 2001.


FINDINGS OF FACT

1.  By rating decision in December 1994, claims of 
entitlement to service connection for a seizure disorder and 
a left knee disability were denied; the veteran was notified 
of that decision and did not file a timely substantive 
appeal.

2.  Evidence received since the December 1994 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claims of 
entitlement to service connection for a seizure disorder and 
a left knee disability.

CONCLUSIONS OF LAW

1.  The December 1994 rating decision which denied 
entitlement to service connection for a seizure disorder and 
a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 
1991).

2.  Evidence received since the December 1994 rating decision 
pertinent to the issues of entitlement to service connection 
for a seizure disorder and a left knee disability is new and 
material, and the veteran's claims for those benefits have 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The underlying issues before the Board involve claims of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In December 1994 the RO denied the veteran's claims of 
entitlement to service connection for a seizure disorder and 
a left knee disability.  The December 1994 denial of the 
veteran's claims became final, as outlined in 38 U.S.C.A. § 
7105 (West 1991), when the veteran did not file a timely 
substantive appeal from that decision within one year of 
being notified of the decision.  As such, the claims may only 
be reopened if new and material evidence is presented or 
secured.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.

The December 1994 rating decision denied the veteran's claims 
on the basis that there was no competent evidence showing 
that any seizure disorder or left knee disability were 
related to his military service.  In July 2000, the RO 
implicitly reopened the veteran's claims on the basis that 
new and material evidence had been submitted.  The Board must 
make its own determination as to whether new and material 
evidence has been presented to reopen the claims.  See 
Barnett v. Brown, 83 F.3d 1380 (1996).

The Board concurs with the RO.  Specifically, some of the 
evidence submitted subsequent to the December 1994 RO 
decision, including VA treatment records dated from June 1994 
to January 1997, is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claims.  
In short, the newly submitted VA treatment records and the 
veteran's hearing testimony provide a more complete picture 
of the veteran's seizure disorder and left knee disability.


ORDER

New and material evidence has been received to reopen the 
veteran's claims of entitlement to service connection for a 
seizure disorder and a left knee disability.  To this extent, 
the appeal is granted.


REMAND

In view of the Board's finding that new and material evidence 
has been received to reopen the veteran's claims, further 
review at the RO level is necessary to avoid any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) became law.  The VCAA applies to all 
pending claims for VA benefits and provides the VA shall make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under  a law administered by VA.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Accordingly, review of the veteran's claims of entitlement to 
service connection for a seizure disorder and a left knee 
disability under the new legislation is required before the 
Board may proceed with appellate review.  The Board also 
believes that the medical evidence of record does not allow 
for informed appellate review of those issues and that 
additional development, to include an appropriate VA medical 
examination, is necessary.  In particular, the Board notes 
that a service medical record dated in June 1979 references a 
history of a head injury.  Based on such a record, it is not 
unambiguously clear to the Board that either a medical 
examination or a medical opinion is unnecessary in deciding 
this claim.  An examination or opinion is treated as being 
necessary to make a decision on a claim if the evidence of 
record, including statements of the claimant, (i) contains 
competent evidence of current disability or persistent or 
recurring symptoms of disability; and (ii) indicates that 
disability or symptoms may be associated with active service; 
but (iii) does not contain sufficient medical evidence for a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 
(2000)(to be codified at 38 U.S.C. § 5103A).

At the hearing in December 2000, the veteran reported that he 
had applied for benefits from the Social Security 
Administration (SSA).  The records utilized by the SSA may 
contain evidence pertinent to the veteran's claim for VA 
benefits and should be obtained.

By rating decision in March 1999, the veteran was denied 
entitlement to service connection for manic depression.  In a 
statement received in April 1999, the veteran essentially 
expressed disagreement with the March 1999 rating decision.  
In a statement received in October 1999, the veteran 
expressed disagreement with both the evaluations and the 
effective dates assigned following grants of service 
connection for a right knee and low back disability arising 
from a September 1999 rating decision.  Based on the 
foregoing, appropriate action, including issuance of a 
statement of the case, is necessary.  38 C.F.R. § 19.26; 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and take any action deemed necessary to 
comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
in this regard should include obtaining 
any pertinent VA and private medical 
records not already in the claims file.

2.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  After completion of the above, the RO 
should schedule the veteran for 
examinations by appropriate specialists 
to ascertain the nature and etiology of 
any current seizure disorder and left 
knee disability.  It is imperative that 
the claims file be made available to the 
examiners for review in connection with 
the examinations, and any medically 
indicated special tests and studies 
should be accomplished.  After reviewing 
the claims file and examining the 
veteran, the specialist who examines the 
veteran for a seizure disorder should 
offer an opinion as to whether it is at 
least as likely as not that a seizure 
disorder is related to the veteran's 
military service.  The specialist who 
examines the veteran for a left knee 
disorder should offer an opinion as to 
whether it is at least as likely as not 
that a left knee disorder is related to 
the veteran's military service or is due 
to or aggravated by the service-connected 
right knee disability.  A rationale for 
all opinions expressed should be 
furnished.

4.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the March 1999 rating 
decision which denied entitlement to 
service connection for manic depression, 
and the September 1999 rating decision, 
which assigned initial evaluations and 
effective dates for the veteran's 
service-connected right knee and low back 
disabilities.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if he wishes to complete an appeal 
from those determinations.

5.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims of 
service connection for a seizure disorder 
and a left knee disability can be 
granted.  If either issue is denied, the 
RO should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



______________________________               
_____________________________
                 Gary L. Gick 	                                                     
Steven L. Cohn
Member, Board of Veterans' Appeals               Member, 
Board of Veterans' Appeals



		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

 



